The plaintiff wife brought anaction to recover for personal injuries sustained when she slipped on a piece of ice on the step of defendant’s trolley car, which she was about to enter, and fell backward to the roadway. Her husband joined in the action, suing to recover for expenses incurred and for loss of services. A verdict was rendered in favor of plaintiffs in the sums of $3,000 and $1,500 respectively. The trial court, on motion, set the verdict aside and dismissed the complaint, on the theory, apparently, that negligence on the part of defendant was not shown. Plaintiffs appeal from the order of dismissal and the judgment. Order and judgment reversed on the law, with costs, motion denied, without costs, verdict reinstated, and judgment directed to be entered thereon, with costs. There was evidence sufficient to warrant the jury in finding that the piece of ice on which Mrs. Furiati slipped adhered to the step, creating a dangerous condition, with notice of which defendant was impliedly chargeable, and there is nothing in the record to show that she was chargeable with negligence contributing to her injury. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.